DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 32, 33, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911.
Regarding claim 24, Bosshard teaches a security device, for a door in a doorway, comprising: 
a floor-carriable portion (12) comprising a blocking member (1); 
a door-carriable portion (21); and 
a further floor-carriable portion (12; [0018]); 
wherein the door-carriable portion is magnetically co-operable with the floor-carriable portion to lift the blocking member to a blocking position to stop the door (Fig 3; [0042]) opening past a communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more these positions would partially open to facilitate communications while the door is still securing the doorway from undesired entry) at which the door is: 
positioned to guard the doorway; and 
ajar to enable the communication via the doorway; 
wherein at least one of the floor-carriable portion and the door-carriable portion are reconfigurable to allow the door to open past the communication position (the floor carriable portion can be reconfigured to release its engagement with the door carriable portion and allow the door to move past the partial open position); and 
the further floor-carriable portion is magnetically co-operable with the door-carriable portion to stop the door opening past an open position beyond the communication position (the floor-carriable portions are of the same construction and operation [0018; 0042]).
Regarding claim 32, Bosshard teaches the device of claim 24 wherein the floor-carriable portion (12) and the door-carriable portion (21) are co-operable to hold the door in the communication position (Fig 3; Bosshard teaches his invention can be used to arrest a door in multiple positions [0018]. One or more of those positions would be a partially open position to facilitate communications while the door is still securing the doorway from undesired entry).
Regarding claim 33, Bosshard teaches the device of claim 24 wherein the further floor-carriable portion (12; [0018]) is substantially identical to the floor-carriable portion (the floor-carriable portions are of the same construction and operation [0018; 0042]).
Regarding claim 34, Bosshard teaches the device of claim 24 wherein the further floor-carriable portion and the door-carriable portion are co-operable to hold the door in the open position (Fig 3; [0018; 0042]).
Regarding claim 35, Bosshard teaches an access point comprising:
the device of claim 24;
the door (26); and 
the doorway (Merriam-Webster defines doorway as “the opening that a door closes”.  Because door (26) is taught, the silent doorway is inherent.    
Regarding claim 36, Bosshard does not explicitly disclose a method of stopping a door of a doorway opening past a communication position at which the door is: positioned to guard the doorway; and ajar to enable the communication via the doorway.  However, Bosshard does disclose comprising using a security device (12; 21), the security device comprising: 
a floor-carriable portion (12) comprising a blocking member (1); 
a door-carriable portion (21); and 
a further floor-carriable portion (21; [0018]); 
wherein the door-carriable portion is magnetically co-operable with the floor- carriable portion to lift the blocking member to a blocking position to stop the door (Fig 3; [0042]) opening past the communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be partially open to facilitate communications while the door is still securing the doorway from undesired entry); 
at least one of the floor-carriable portion and the door-carriable portion are reconfigurable to allow the door to open past the communication position (the floor carriable portion can be reconfigured to release its engagement with the door carriable portion and allow the door to move past the partial open position); and 
the further floor-carriable portion is magnetically co-operable with the door-carriable portion to stop the door opening past an open position beyond the communication position (the floor-carriable portions are of the same construction and operation [0018; 0042]).
Claims 25, 26, 27, 37, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911, as applied to claim 24 above, and further in view of Rashid et al., US 6327743 (hereinafter Rashid).
Regarding claim 25, Bosshard teaches the device of claim 24 wherein the door-carriable portion comprises: 
an operative portion (22); and
a mounting arrangement (24) by which the operative portion is mountable to the door (26; Fig 1).
Bosshard does not teach a mounting arrangement by which the operative portion is mountable to move relative to the door such that the door-carriable portion is reconfigurable to allow the door to open past the communication position by moving the operative portion relative to the door.
Rashid teaches a mounting arrangement (12; 14; 16) by which the operative portion (28) is mountable to move relative to the door (28 is mounted on 16 and can rotate around 14 relative to the door) such that the door-carriable portion is reconfigurable to allow the door to open past the communication position by moving the operative portion relative to the door (rotating 28 into the position in Fig 4 allows the door to be open past the communication position in Fig 5 with 28 located on the opposite side of 62 as depicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s apparatus with an operative portion mounting arrangement where the operative portion can be positioned to allow the door to be open past the communication position.  Doing so would allow multiple apparatus modes to operate and secure the security device resulting in a more flexible security device and an increased customer security and satisfaction.  
Regarding claim 26, Bosshard in view of Rashid teaches the device of claim 25 wherein the mounting arrangement (Rashid, 12; 14; 16) is configured to enable the operative portion (Rashid, 28) to move horizontally relative to the door (movement of 28 between Fig 4 and Fig 5 depicts a horizontal translation from left to right).
Regarding claim 27, Bosshard in view of Rashid teaches the device of claim 25 wherein the mounting arrangement (Rashid, 12; 14; 16) is configured to enable the operative portion (Rashid, 28) to move parallel to the door (the horizontal movement of 28 between Fig 4 and Fig 5 is parallel to the door).
Regarding claim 37, Bosshard in view of Rashid teaches a security device for a door in a doorway, the device comprising: 
a floor-carriable portion (12); and 
a door-carriable portion(21) comprising: 
an operative portion (22) magnetically co-operable with the floor-carriable portion to limit opening of the door to stop the door opening past a communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be would be partially open to facilitate communications while the door is still securing the doorway from undesired entry) at which the door is: 
positioned to guard the doorway; and 
ajar to enable communication via the doorway; and 
a mounting arrangement (24) by which the operative portion is mountable to the door (26; Fig 1).
Bosshard does not teach a mounting arrangement by which the operative portion is mountable to move horizontally relative to the door such that the door-carriable portion is reconfigurable, to allow the door to open past the communication position, by moving the operative portion relative to the door.
Rashid teaches a mounting arrangement (12; 14; 16) by which the operative portion (28) is mountable to move relative to the door (28 is mounted on 16 and can rotate around 14 relative to the door) such that the door-carriable portion is reconfigurable to allow the door to open past the communication position by moving the operative portion relative to the door (rotating 28 into the position in Fig 4 allows the door to be open past the communication position in Fig 5 with 28 located on the opposite side of 62 as depicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s apparatus with an operative portion mounting arrangement where the operative portion can be positioned to allow the door to be open past the communication position.  Doing so would allow multiple apparatus modes to operate and secure the security device resulting in a more flexible security device and an increased customer security and satisfaction.  
Regarding claim 38, Bosshard in view of Rashid teaches the device of claim 37 wherein the mounting arrangement (Rashid, 12; 14; 16) is configured to enable the operative portion (Rashid, 28) to move parallel to the door (the horizontal movement of 28 between Fig 4 and Fig 5 is parallel to the door).
Regarding claim 39, Bosshard in view of Rashid teaches the device of claim 37 wherein;
the floor-carriable portion (Bosshard, 12) comprises a blocking member (Bosshard, 1); and 
the magnetic co-operation lifts the blocking member to a blocking position to stop the door opening past the communication position (Fig 3; [0042]).
Regarding claim 43, Bosshard in view of Rashid teaches the device of claim 37 wherein the floor-carriable portion (Bosshard, 12) and the door-carriable portion (Bosshard, 21) are co-operable (Bosshard, Fig 3) to hold the door in the communication position (Bosshard teaches his invention can be used to arrest a door in multiple positions [0018].  One or more of these positions would be partially open to facilitate communications while the door is still securing the doorway from undesired entry).
Claims 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911, as applied to claim 24 above, and further in view of Chesterton, US 5395143.
Regarding claim 28, Bosshard teaches the device of claim 24 wherein the blocking member (1) is a plate (Figs 2,3).
Bosshard does not teaches wherein the blocking member is a pin. 
Chesterton teaches wherein the blocking member (19) is a pin (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s blocking member to be the blocking pin of Chesterton.  Doing so would strengthen the apparatus resulting in a more robust and higher security device functioning in the same operational footprint leading to more satisfied customers.  
Regarding claim 29, Bosshard in view of Chesterton teaches device of claim 28 wherein the floor-carriable portion (Chesterton, 16;17) comprises a guide sleeve (Chesterton, 17) for the pin (Chesterton, 19) to slide within for the lifting to the blocking position (Chesterton, Fig 1; col 3, lines 29-35).
Regarding claim 30, Bosshard in view of Chesterton teaches the device of claim 29 wherein an interior of the guide sleeve (Chesterton, 23) and an exterior of the pin (Chesterton, 22) have mutually different cross-sections to vent a bottom of the guide sleeve to a top of the guide sleeve.
Regarding claim 31, Bosshard in view of Chesterton teaches the device of claim 29 wherein the guide sleeve (Chesterton, 17) is shaped to define a well under pin (Chesterton, col 2, lines 3-13), and the pin (Chesterton, 19) and guide sleeve (Chesterton, 17) have complementary stop portions abutable to stop the pin falling into the well (Chesterton 17 engaged with 16 has an upper surface of 16 that abuts the lower surface of 20 which is engaged with 19 to prevent 19 from falling into the hole in 12 constituting the well).
Claims 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 20110049911, in view of Rashid et al., US 6327743 (hereinafter Rashid) as applied to claim 39 above, and further in view of Chesterton, US 5395143.
Regarding claim 40, Bosshard in view of Rashid teaches the device of claim 39 wherein the blocking member (Bosshard, 1) is a plate (Bosshard, Figs 2,3).
Bosshard in view of Rashid does not teaches wherein the blocking member is a pin. 
Chesterton teaches wherein the blocking member (19) is a pin (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshard’s blocking member to be the blocking pin of Chesterton.  Doing so would strengthen the apparatus resulting in a more robust and higher security device functioning in the same operational footprint leading to more satisfied customers.  
Regarding claim 41, Bosshard in view of Rashid and Chesterton teaches the device of claim 40 wherein the floor-carriable portion (Chesterton, 16;17) comprises a guide sleeve (Chesterton, 17) for the pin (Chesterton, 19) to slide within for the lifting to the blocking position (Chesterton, Fig 1; col 3, lines 29-35).
Regarding claim 42, Bosshard in view of Rashid and Chesterton teaches the device of claim 41 wherein an interior of the guide sleeve (Chesterton, 23) and an exterior of the pin (Chesterton, 22) have mutually different cross-sections to vent a bottom of the guide sleeve to a top of the guide sleeve (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim.  Chesterton has mutually different cross sections of the guide sleeve and pin to allow the bottom of the guide sleeve to the top of the guide sleeve).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for floor and door mounted security devices with multiple retention positions.
McKinney, US 20060242908 A1, teaches an electromagnetic door actuator system and method that allows a door to be stopped and held at multiple locations along its opening arc.
Schwab, EP 2154319 A2, teaches a floor mounted pin in sleeve engageable with magnetic door mounted portion.
Castro, EP 0953702 A1, teaches a door security device having a viewing position with secured communication position. 
Smith, US 2497697 A, teaches a doorstop with floor mounted pin in sleeve engageable with magnetic door mounted portion.
Winner, US 5490304 A, teaches a floor mounted doorstop with secured communication position. 
Peirish, US 4872286 A, teaches an external latch structure for locking a door in different positions. 
Parker, US 5531490 A, teaches a door security device allowing partial door opening with secured communication position. 
Daly, DE 102009035824 A1, teaches a door holder with magnetized latch attachable at floor, moveable by stop element into locked position and holding door in its locked position.
Rawden, GB 2425569 A, teaches an electromagnetic door retainer with intermediate communication position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675